Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 03/23/2021.
3.	Claims 1-20 are currently pending in this Office Action.  This action is made Final.

Claim Rejections - 35 USC § 112
4.	The 35 U.S.C. 112, second paragraph rejections made in the prior Office action are withdrawn in view of the claim amendment filed on 03/23/2021.   However, new 112 second paragraph rejections are presented as shown below.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12 and 17, these claims recite the term "unique" (i.e., line 11 of claim 1) which is a relative term that renders the claim indefinite.  The specification does not 
Regarding claim 10, the claim recites the phrase “determine a ranking score” (emphasis added).  However, it is how the phrase “a ranking score” is related to the phrase “a ranking score” of claim 1, lines 14-15.  It addition, it appears that the phrase “a ranking score” of claim 10 and “a ranking score” of claim 1 have some relationship with each other.  However, it is unclear and clarification is required.  
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,374,457 (hereinafter Wang) in view of U.S. 7,574,038 (hereinafter Cohen), and further in view of U.S. 2016/0158648 (hereinafter Adamson).


identifying an image effect from a plurality of image effects, each image effect comprising a set of instructions defining steps of modifying visual data of an input image to produce an output image (col. 5, lns. 34-49; figs. 1A-identifying noise and applying it to an input image to produce a result); 
generating the output image for each of a plurality of input images, the generating comprising for each data object of a plurality of data objects applying the set of instructions of the image effect to each of the plurality of input images corresponding to the data object to generate the output image of the data object (col. 6, lns. 24-col. 7, lns. 4; figs. 1-2; applying the denoising algorithm and the filtering technique to an input image to generate a denoised image); and
ranking each output image of the output images; transmitting data causing presentation of at least one of the output images on a user device based on the filtering of each output of the output images (col. 13, 48-col. 14, lns. 16; col. 23, lns. 44-66; figs. 5 and 14; displaying the final output image on the output device, wherein the final output image is based on filtering parameters using the weight controls).  
Wang does not explicitly disclose the features of ranking comprising, analyzing visual data of each output image using a set of evaluation criteria unique to the image effect, the set of evaluation criteria defines a degree to which each output image, of the plurality of output images, is a higher quality output image for the image effect.  However, Yang discloses the features of achieving the best visual effects based on visual characteristics; and presetting different compensation characteristics in the compensation means for different color-gamut cells divided by visual characteristics, and consequently, obtaining the color images with high qualities (abstract; [0016 and 0020]).  Yang further discloses the feature of evaluating the viewing effect of the image and choosing the most optimized image as the best color reproduction image of the actual-object sample ([0026 and 0031]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Yang in the system of Wang in view of the desire to enhance the image processing system by utilizing the image evaluating scheme resulting in improving the efficiency of presenting the digital images to a user.  
While Wang in view of Yang discloses the feature of utilizing the weighting filter as shown above, Wang in view of Yang does not explicitly disclose the feature of wherein the ranking further comprise assigning a ranking score to each output image based on the evaluation criteria; and outputting based on the ranking score. However, Adamson discloses the features of automatically assigning scores for the user-generated contents; and for evaluating and assigning a score (abstract; [0003]).  Adamson further discloses the features of utilizing an auto-assigned scores as the final ranking based on criteria; and presenting the final scores in a user interface presented at a computing platform ([0075-0076]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Adamson in the system of Wang and Yang in view of the desire to enhance the image modifying process by utilizing the ranking score scheme resulting in improving the efficiency of presenting the digital images to a user.   In addition, Wang discloses at least one non-transitory computer-readable media having executable executions embodied thereon, which, when executed by at least one processing (fig. 14).                    

Regarding claims 2 and 13, Wang in view of Yang and Adamson disclose the method wherein the modifying for the image effect comprises:


Regarding claim 3, Wang in view of Yang and Adamson disclose the method wherein the determining comprises for each data object:
identifying an object in the respective image, the object comprising an area of the respective image; defining a surrounding area of the object based on a location of the object in the respective image; and determining a characteristic of the surrounding area, wherein the set of evaluation criteria uses the characteristic (Wang: col. 12, lns. 38-58; col. 13, lns. 4-22).

Regarding claim 4, Wang in view of Yang and Adamson disclose the method wherein the modifying for the image effect comprises identifying an object in the input image, the object comprising an area of the image, and wherein the set of evaluation criteria uses the identified object (Wang: col. 11, lns. 47-col. 12, lns. 7).

Regarding claims 5, 14 and 19, Wang in view of Yang and Adamson disclose the method wherein the set of evaluation criteria uses a characteristic of an object identified in the visual data of the image, the characteristic determined by the analyzing of the visual data (Wang: col. 13, lns. 4-35).

Regarding claims 6 and 15, Wang in view of Yang and Adamson disclose the method wherein the set of evaluation criteria uses a characteristic of a background of an object identified 

Regarding claim 7, Wang in view of Yang and Adamson disclose the method wherein the presenting comprises causing display of the output images, each output image displayed in an order based on the ranking score (i.e., filtering weights) of the corresponding data object (Wang: col. 3, lns. 21-26; col. 13, 48-col. 14, lns. 16) and (Adamson: [0075-0076]).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claims 8 and 20, Wang in view of Yang and Adamson disclose the method wherein the identifying of the image effect is based on a user selection of the image effect from the plurality of image effects in a user interface (Wang: col. 8, lns. 63-col. 9, lns. 8) and (Adamson: [0076]). Therefore, the limitations of claims 8 and 20 are rejected in the analysis of claims 1 or 17, and the claims are rejected on that basis.

Regarding claim 10, Wang in view of Yang and Adamson disclose the method further comprising determining an additional set of ranking scores, the determining comprising for each data object, analyzing visual data of the respective image using a set of evaluation criteria associated with a different image effect of the plurality of image effects to determine a ranking score of the different image effect for the data object, wherein the presenting is further based on 

Regarding claim 16, Wang in view of Yang and Adamson discloses the at least one non-transitory computer-readable wherein the analyzing is of a histogram of the visual data (Wang: col. 28-53).

10.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cohen and Adamson, and further in view of U.S. 7,574,038 (hereinafter Cohen).

Regarding claim 9, Wang in view of Yang and Adamson disclose the method further comprising: receiving a user selection of a particular output image of the at least one of the presented output images element (Wang: col. 10, lns. 45-col. 11, lns. 9).  The references do not explicitly disclose the features of wherein based on the received user selection, presenting an editing interface comprising at least one graphical control element selectable to modify one or more parameters of the image effect; and applying the image effect with the modified one or more parameters based on user interaction with the at least one graphical control.  However, such features are well known in the art as disclosed by Cohen (col. 2, lns. 18-31; col. 7, lns. 31-60) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Cohen in the modified system of Wang in view of the desire to enhance the image modifying process by utilizing the image file type resulting in improving the efficiency of presenting the digital images to a user.
an exemplary image file type) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Cohen in the modified system of Wang in view of the desire to enhance the image modifying process by utilizing the image file type resulting in improving the efficiency of presenting the digital images to a user.

Response to Arguments
11.	Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office Action.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161